Case 3:20-mj-71799-MAG Document 15-5 Filed 12/23/20 Page 1 of 2

F1D-302 (Rev $-3-10) -1 of 2-
FEDERAL BUREAU OF INVESTIGATION

 

Due ofentry _ 12/42/2020

On December 10, 2020, Special Agents (SA) of the FBI and a San Francisco
Police Department Task Force Officer (TPO) executed a Federal Search Warrant
and Arrest Warrant on Gustabo Alfonso Ramos {Ramos}, DOB > .-.
Ramos’ residence, located at QM) Loma vista Avenue, (MMB. Oakland, ca
94619 (residence), for violations of criminal codes 21 U.S.C. 841,
Distribution and Possession with Intent to Distribute Controlled Substances,
and 21 U.S.C, 846, Conspiracy to Distribute Controlled Substances.

The search and arrest Operations were conducted pursuant to a federal arrest
warrant and a federal search warrant signed in the Northern District of
California by the Honorable Jacqueline S. Corely, U.S. Magistrate Judge on
December 9. 2020.

The individuals present during the federal search and arrest operations were
the following:

* SA Rodney Gauthier

* SA David Peacock

* SA Joseph O'Donnell
* SA Christopher Bognanno
* SA Ruchi Patel

* SA Nathan White

* SA Joe Yum

* SA Desiree Gorham

* SA Lacey Melco

* SA Kerrie Walker

¢ SFPD TFO Samson Chan

The federal search and arrest operation was initiated at 6:00 AM at the
residence and developed according to the following events:

{Agent note: all times noted are approximate and in Pacific Standard Time}

6:00 AM: Entry team conducted a knock and announce at front door of

 

investigwionon 22/10/2020 » Oakland, California, United Statea (In Person)
Fie# 245W-SEF-2602422-DESERTEAGLE Date dated 12/16/2020
ty Christopher J, Bognanno

This document contains neither receenmendaticess nor conchusions of the FBI. It is the Property of the FAL and = loaned to your agency; it and its contents ace ne
to be distributed outside your agency
Case 3:20-mj-71799-MAG Document 15-5 Filed 12/23/20 Page 2 of 2

FD-3i2a (Rev $-8-10)

245W-SF-2602422-DESERTEAGLE

iU) Execution of Arrest warrant at
Loma Vista Avenue, QB oakland, ca
Continuation of FD-302 of 94619 On 12/10/2020 Page 2 Of 2

residence.

6:02 AM: Entry team executed mechanical breaches of the security gate
covering the front door and the front door of the residence. Entry team
announced its presence and performed a protective Sweep of residence for
Agent safety.

6:04 AM: During protective Sweep, SA Bognanno breached a locked door in the
back of the residence at the end of the main hallway and encountered Ramos.
Ramos was taken into custody by SA Bognanno without incident. Upon
conducting a high risk search of Ramos, SA Bognanno located a cellular
device in the pocket of Ramos’ pants.

6:20 AM: Ramos was dressed and removed from the residence to the FBI-issued
vehicle belonging to SA Peacock.

6:26 AM: SA Yum, SA Peacock, and SA Melco performed a custodial interview of
Ramos.

Once the residence and Surrounding area were deemed safe and clear, the
search team executed the federal search warrant.
